
	
		III
		112th CONGRESS
		1st Session
		S. RES. 252
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Lugar (for himself,
			 Mr. Kerry, and Mr. Inhofe) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		RESOLUTION
		Celebrating the 60th Anniversary of the
		  United States–Philippines Mutual Defense Treaty.
	
	
		Whereas Filipinos and Americans fought together in World
			 War II, and an estimated 1,000,000 Filipinos gave their lives to defend
			 freedom;
		Whereas the United States and the Republic of the
			 Philippines signed the United States–Philippines Mutual Defense Treaty in
			 1951;
		Whereas the Philippines and the United States are
			 longstanding allies, as demonstrated by the Mutual Defense Treaty, cooperation
			 in conflicts since World War II, and the United States designation of the
			 Philippines as a Major Non-NATO Ally;
		Whereas the United States Government seeks to maintain an
			 alliance with the Government of the Philippines that promotes peace and
			 stability in Southeast and East Asia, rule of law and human rights, economic
			 growth, counter-terrorism efforts, and maritime security;
		Whereas United States naval ships visit Philippines’
			 ports, and the United States and Philippines’ military forces participate in
			 combined military exercises under the Visiting Forces Agreement established in
			 1998;
		Whereas the United States Government and the Government of
			 the Philippines work closely together in the struggle against terrorism to make
			 local communities safer and help establish an environment conducive to good
			 governance and development;
		Whereas the navy of the Government of the Philippines has
			 received a United States Coast Guard cutter and assistance in establishing a
			 coastal radar system to enhance its monitoring of its waters;
		Whereas the United States Government works closely with
			 the Government of the Philippines on humanitarian and disaster relief
			 activities, and in the past has provided prompt assistance to make United
			 States troops, equipment, assets, and disaster relief assistance
			 available;
		Whereas the Mutual Defense Board and the Security
			 Engagement Board serve as important platforms for the continuing stability of
			 the long-standing alliance between the Philippines and the United States in a
			 rapidly changing global and regional environment;
		Whereas Philippines military forces have supported over
			 the years many United Nations peacekeeping operations worldwide;
		Whereas the United States ranks as one of the Philippines’
			 top trading partners, with 11 percent of the Philippines’ imports coming from
			 the United States and 15 percent of exports from the Philippines delivered to
			 the United States in 2010;
		Whereas total United States foreign direct investment in
			 the Philippines was almost $6,000,000,000 at the end of 2009;
		Whereas the Philippines is one of four countries that has
			 been invited to participate in the new Partnership for Growth Initiative, which
			 promotes broad-based economic growth in emerging markets;
		Whereas many Americans and Filipinos have participated in
			 people-to-people programs such as the Peace Corps, the International Visitor
			 Leadership Programs, the Aquino Fellowship, Eisenhower Fellowships, and the
			 Fulbright Scholar Program;
		Whereas an estimated 4,000,000 people living in the United
			 States are of Filipino ancestry, over 300,000 United States citizens live in
			 the Philippines, and an estimated 600,000 United States citizens travel to the
			 Philippines each year;
		Whereas the alliance between the United States and the
			 Philippines is founded on core values that aim to promote and preserve
			 democracy, freedom, peace, and justice, and is fortified by the two nations’
			 partnerships in defending these values;
		Whereas the Government of the Philippines seeks to improve
			 governance, strengthen the rule of law, and further develop accountable,
			 democratic institutions that can better safeguard human rights, secure justice,
			 and promote equitable economic development; and
		Whereas Secretary of State Hillary Clinton met with
			 Foreign Secretary of the Philippines, Albert del Rosario, on June 23, 2011, in
			 Washington, DC, and reaffirmed that the United States and the Philippines are
			 longstanding allies that are committed to honoring mutual obligations, and
			 strengthening the alliance: Now, therefore, be it
		
	
		That—
			(1)the
			 Senate—
				(A)celebrates the
			 60th Anniversary of the United States–Philippines Mutual Defense Treaty;
				(B)confirms the
			 alliance’s enduring value as one of the key pillars of peace, stability, and
			 prosperity in the Asia-Pacific region; and
				(C)encourages both
			 countries to mark this important occasion with continued high-level exchanges;
			 and
				(2)it is the sense
			 of the Senate that—
				(A)the United States
			 Government should propose to the Government of the Philippines that a joint
			 commission be established to review the potential for enhancing security ties
			 between the United States Armed Forces and the Armed Forces of the Philippines,
			 including facilities access, expanded joint training opportunities, and
			 humanitarian and disaster relief preparedness activities;
				(B)the United States
			 Government should redouble efforts to expand and deepen the economic
			 relationship with the Government of the Philippines toward achieving
			 broad-based economic development in that country, including by working on new
			 bilateral initiatives that support the efforts of the Government of the
			 Philippines to reform its economy and enhance its competitiveness, and through
			 trade-capacity building;
				(C)the private
			 sectors of the United States and the Philippines should be urged to establish a
			 United States–Philippines organization with a mission to promote actively and
			 expand closer bilateral ties across key sectors, including security, trade and
			 investment, education, and people-to-people programs;
				(D)the Government of
			 the Philippines should continue its efforts to strengthen its democratic
			 institutions to fight corruption, curtail politically motivated violence and
			 ex­tra­ju­di­cial killings, expand economic opportunity, and tackle internal
			 security challenges; and
				(E)the United States
			 Government should continue efforts to assist the Government of the Philippines
			 in the areas of maritime security, related communications infrastructure to
			 enable enhanced information-sharing, and overall military
			 professionalization.
				
